I concur in the opinion of Mr. Justice Henshaw, except the part thereof referring with approval to the decisions upon the question whether or not prohibition is the proper remedy.
The question whether or not the remedy by appeal is adequate is, even in cases where jurisdiction is plainly lacking, a matter resting in the sound discretion of this court upon the particular circumstances of each case. Upon such a question precedents are of little value, and I am not prepared to approve all the decisions cited upon that point.
The lack of jurisdiction in the injunction suit is properly put upon the ground that the superior court should not, in advance of legislative action, attempt to restrain or control the subordinate legislative body where it is proceeding according to the forms and in the mode prescribed by law.
I think it is proper to say further, that this decision should not be understood as going to the extent of holding that if private property rights are affected or destroyed by the formation of the new district out of a part of the old one, the preliminary decision of the board, in the proceeding to form the new district, that the land embraced therein had not been reclaimed, will be conclusive under all circumstances, or that such decisions is not subject to review in an attack upon the proceedings in a proper case and upon proper grounds.
Angellotti, J., concurred with Shaw, J.